(Rev. 04/2020) Waiver of a Preliminary Hearing

UNITED STATES DISTRICT COURT

for the
Western District of North Carolina

 

United States of America
¥,

Case No. 3:17-cr-00134

Aaron Demitri Alexander

 

 

Defendant
WAIVER OF PRELIMINARY HEARING
I understand and acknowledge:

1. That I have been charged a) with one or more offenses in a Criminal Complaint OR b) with
violating the terms and conditions of probation or supervised release.

2. That I have a right to a preliminary hearing under Fed. R. Crim. P. 5, or to a preliminary
hearing under Fed, R. Crim. P. 32.1, to determine whether there is probable cause to support

the allegations against me.

3. That at a preliminary hearing, I would have the right to be represented by counsel, hear and
confront the Government’s evidence, and present my own evidence.

4. That if I waive my right to a preliminary hearing, such a hearing will not be held and the Court
will find that there is probable cause to support the allegations against me.

5. That I have read this waiver form, or had it read to or translated for me, and that I understand
it.

I have discussed these issues with my attorney and I now wish to:

 

 

Waive my right to a preliminary hearing.

 

 

 

Y Waive my right to a preliminary hearing AND waive my right to be present in court
when this waiver is presented.

 

Date: 9104/2021 A won A [4 Ko ber Te

Defendant's signature

 

Date: 01/04/2021 La

Attorney's signature

Case 3:17-cr-00134-FDW-DSC Document 3072 Filed 01/04/21 Page 1of1
